PER CURIAM.
The appellant was found guilty, in a non jury trial, of negligently constructing a roof, under a subcontract with the appellee resulting in damages to appellee.
Appellant seeks reversal of the judgment and amended judgment on the ground that the relevant competent evidence adduced was insufficient to support a judgment for damages in favor of the appellee.
We have carefully considered the point on appeal in the light of the record, briefs and arguments of counsel and have concluded that no reversible error has been demonstrated.
A judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The record reveals that although the testimony is conflicting, there is substantial competent evidence to support the trial court’s findings and judgment. It is not this court’s province to substitute its judgment for that of the trier of facts. Accordingly, the judgments appealed are affirmed,
Affirmed,